                                                                           1   KEVIN G. CLARKSON
                                                                               ATTORNEY GENERAL
                                                                           2

                                                                           3   William Milks (Alaska Bar No. 0411094)
                                                                               Kevin Dilg (Alaska Bar No. 1406053)
                                                                           4   Assistant Attorneys General
                                                                               Department of Law
                                                                           5   P.O. Box 110300
                                                                           6   Juneau, AK 99811-0300
                                                                               Telephone: (907) 465-3600
                                                                           7   Facsimile: (907) 465-2520
                                                                               Email: bill.milks@alaska.gov
                                                                           8

                                                                           9
                                                                               Attorneys for defendant

                                                                          10                      IN THE UNITED STATES DISTRICT COURT
                                                                                                       FOR THE DISTRICT OF ALASKA
                                                                          11
ATTORNEY GENERAL, STATE OF ALASKA




                                                                                JENNIFER FLETCHER,                         )
                                                                          12
                                                                                                                           )
                                    PO Box 110300, JUNEAU, ALASKA 99811




                                                                          13                 Plaintiff,                    )
                                                                                                                           )
                                            PHONE (907) 465-3600




                                                                          14    v.                                         )
                                              Dimond Courthouse




                                                                                                                           )
                                                                          15
                                                                                STATE OF ALASKA,                           )
                                                                          16                                               )   CIVIL ACTION
                                                                                             Defendant.                    )
                                                                          17                                               )   CASE NO. 1:18-cv-00007-HRH
                                                                                                                           )
                                                                          18

                                                                          19                   NOTICE OF FILING REDACTED DOCUMENTS

                                                                          20         Pursuant to the Court’s August 20, 2019 Order (ECF Dkt. 41), the State of

                                                                          21   Alaska hereby provides notice of filing and serving redacted versions of Exhibit A to
                                                                          22
                                                                               the Affidavit of Ajay Desai (ECF Dkt. 37-1) and Exhibit C to the Affidavit of Counsel
                                                                          23
                                                                               (ECF Dkt. 38-3).
                                                                          24
                                                                                     DATED: August 20, 2019.
                                                                          25

                                                                          26



                                                                               Case 1:18-cv-00007-HRH Document 42 Filed 08/20/19 Page 1 of 2
                                                                           1                                            KEVIN G. CLARKSON
                                                                                                                        ATTORNEY GENERAL
                                                                           2

                                                                           3                                            By:    /s/Kevin M. Dilg
                                                                                                                               Kevin Dilg
                                                                           4
                                                                                                                               Assistant Attorney General
                                                                           5                                                   Alaska Bar No. 1406053
                                                                                                                               William Milks
                                                                           6                                                   Assistant Attorney General
                                                                                                                               Alaska Bar No. 0411094
                                                                           7

                                                                           8

                                                                           9                              CERTIFICATE OF SERVICE

                                                                          10          I hereby certify that on August 20, 2019, a copy of the foregoing was served
                                                                               electronically via ECF pursuant to the Court’s electronic filing procedures on the
                                                                          11
                                                                               following parties of record:
ATTORNEY GENERAL, STATE OF ALASKA




                                                                          12
                                                                                 Peter C. Renn                 Tara L. Borelli              Eric Croft
                                    PO Box 110300, JUNEAU, ALASKA 99811




                                                                          13
                                                                                 LAMBDA LEGAL                  LAMBDA LEGAL                 THE CROFT LAW
                                                                          14     DEFENSE END                   DEFENSE END                  OFFICE
                                            PHONE (907) 465-3600
                                              Dimond Courthouse




                                                                                 EDUCATION FUND,               EDUCATION FUND,
                                                                          15
                                                                                 INC.                          INC.
                                                                          16

                                                                          17

                                                                          18                                                            /s/Harry Hale
                                                                                                                                        Harry Hale
                                                                          19                                                            Law Office Assistant II
                                                                          20

                                                                          21

                                                                          22

                                                                          23

                                                                          24

                                                                          25

                                                                          26

                                                                               Fletcher v. SOA                                          Case No. 1:18-cv-00007-HRH
                                                                               NOTICE OF FILING                                                           Page 2 of 2
                                                                               Case 1:18-cv-00007-HRH Document 42 Filed 08/20/19 Page 2 of 2
